Mr. Justice Wilkin delivered the opinion of the Court: This is the same case brought up by writ of error to the circuit court of Cook county, between these parties, and decided at the present term. (See LeMoyne v. Harding, ante, p. 23.) Prior to suing out the writ of error in this court, appellant had taken an appeal from the circuit to the Appellate Court. Appellee there moved to dismiss, for want of jurisdiction, on the ground that a freehold was involved. The motion was allowed, and the appeal dismissed. From that judgment this appeal is prosecuted. The bill was for partition, and to set aside a tax deed. The decree appealed from granted the prayer of the bill. A freehold was therefore involved, and decided by the circuit court on two issues. Carter et al. v. Penn, 99 Ill. 390; Bangs et al. v. Brown et al. 110 id. 96; Sanford et al. v. Kane, 127 id. 591, and cases cited. It is also insisted, that if the Appellate Court had no jurisdiction it was error for that court to render judgment against appellant for costs. This point was also decided in Bangs et al. v. Brown et al. supra, adversely to the contention of appellant. The judgment of the Appellate Court was right. Judgment affirmed.